United States District Court
Northern District of California

/9mceF0 2) GID

-<s

oOo co SND MN

10
1
12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

 

ILED
EC 30 2019

Y. SOONG UNITED STATES DISTRICT COURT
SAN DISTRICT COURT
US.
DISTRICT OF CALIFORNIA NORTHERN DISTRICT OF CALIFORNIA My

me

8G 3. Ladin LSC

ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

ese tape
IN THE MATTER OF CV 1 9 ey

Charles Patrick Murdter, State Bar No.

189952

 

 

TO: Charles Patrick Murdter

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 30, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 1 1-7(b)(1). On or before February 7, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 1 1-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
this Court.

IT IS SO ORDERED.
Dated: December 30, 2019

 

 

ditoriov-discipling OSC. CS
roy EfeEN

 

 
